DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 February 2021.  The argument that the restriction requirement is improper due to the Examiner has not identified any “mutually exclusive characteristics” is disagreed with.  The Examiner listed the figures of 2 and 5 as well as the different types of heads.  Clearly the figures show significant structural differences.  In the species of figure 2 the weight is inside the shaft and the weight in the species of figure 5 is outside the shaft.  And the different types of heads have different meaning.  Applicant merits only one invention per application.  It is a burden to examine multiple inventions in one application.  The argument that the restriction requirement is improper due to the Examiner completely omitting any identification of the alleged different subclasses and/or word searching that would supposedly be required for the species is disagreed with. The search could even be in the same subclasses for both and the search still .  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is indefinite in that it states that “the weight member is disposed in a grip-end portion of the golf club shaft” and “the grip-end portion is defined as extending from the grip end toward the second end by a length of 40 mm in the axis direction”.  “a grip-end portion” is referred to for the shaft as where the weight member is disposed in and then subsequently “the grip-end portion” is defined as for the club by extending from the grip end when is the a feature of the grip.  In the elected species of figure 2 the grip end of the grip is not abutting the shaft end.  It is uncertain what is meant by the grip-end in a grip-end portion of the shaft.  

Claim Objections

Claim 7 is objected to because of the following informalities:  The claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (8,216,085) in view of Gibbon (5,686,158)
 	Fujimoto discloses a golf club comprising: a golf club shaft (6) extending from its first end to its second end in the axis direction thereof (Fig. 5); a grip (8) attach to the first end of the golf club shaft (6) and having a grip end which defines an end of the golf club on the first end side (Figs. 1-2); a golf club head (4) attached to the second end of the golf club shaft (6) (Fig. 1); and a weight member (20) attached to the golf club shaft 

 	Gibbon discloses the thickness of the grip from the grip end to the bore for the shaft being about 5.33 mm (Fig. 2, (a-b), Col. 6, Lns. 47-52).  In view of Gibbon it would have been obvious to include in the club of Fujimoto the thickness of the grip from the grip end to the bore for the shaft and the weight member being about 5.33 mm, the distance (P1) of the point [c] at which the local maximum occurs is not more than 20 mm from the grip end, and the distance (Pi) at which said local maximum occurs is not more than 20 mm from the grip end in order to use a thickness used in the market place which would have a reasonable expectation of success.  As such with the thickness of the grip from the grip end to the bore for the shaft and weight member being about 5.33 mm and a length of the weight member measured in the axis direction is 20 mm or less, the weight member would be disposed in a grip-end portion of the club defined as extending from the grip end toward the second end by a length of 40 mm in the axis direction and the mass distribution would follow the mass distribution as defined in claim 16 including the distances claimed. 
.   

Claims 1, 4-6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach (WO 01/47611) in view of Fujimoto (8,216,085) and Gibbon (5,686,158). 
 	Beach discloses  golf club comprising: a golf club shaft (12) extending from its first end to its second end in the axis direction thereof; a grip (16) attach to the first end of the golf club shaft and having a grip end which defines an end of the golf club on the first end side; a golf club head (14) attached to the second end of the golf club shaft (Fig. 1); and a weight member (20) (Fig. 3) attached to the golf club shaft, wherein a specific gravity of the weight member is 2.5 or more (Page 3 Lns. 31-34, Page 4 Lns. 5-8), the weight (20) is able to be located at any point along the longitudinal axis of the shaft (Page 3 Lns. 24-26), the weight member (20) is covered with an elastic cover (22) (Page 4, Lns. 33-34) so as not to directly contact with the golf club shaft (Fig. 3), the cover (22) is made of a resinous material in the form of urethane (Page 4, Lns. 33-34), the grip comprises a grip portion at a first end portion of the golf club shaft to be gripped by a golfer, and an end portion positioned at one end of the grip portion on the first end side to define said grip end (Fig. 1).

	Fujimoto discloses a weight member located at the shaft end where the grip is attached (Fig. 2), a length of the weight member measured in the axis direction is 20 mm or less (Col. 7, Lns. 48-55), the weight member is disposed in a grip-end portion of the golf club shaft so that a mass distribution in the axis direction of the grip-end portion has a local maximum occurring at a position within the grip-end portion, and the grip comprises a grip portion surrounding a first end portion of the golf club shaft (Fig. 2) in order to increase the weight of the head and thus flying distance yet still have easiness of swing and the hit ball directivity (Col. 1, Lns. 10-60).  In view of Fujimoto it would have been obvious to modify the club of Beach to have the grip comprises a grip portion surrounding a first end portion of the golf club shaft, and the weight member being disposed in a very grip-end portion of the golf club shaft so that a mass distribution in the axis direction of the grip-end portion has a local maximum occurring at a position within the grip-end portion in order to increase the weight of the head and thus flying distance yet still have easiness of swing and the hit ball directivity.  As such with and the weight member being disposed in a very grip-end portion of the golf club shaft attached 
	Gibbon discloses the thickness of the grip from the grip end to the bore for the shaft being about 5.33 mm (Fig. 2, (a-b), Col. 6, Lns. 47-52).  In view of Gibbon it would have been obvious to include in the club of Bean the thickness of the grip from the grip end to the bore for the shaft being about 5.33 mm in order to use a thickness used in the market place which would have a reasonable expectation of success.  As such with the thickness of the grip from the grip end to the bore for the shaft and weight member being about 5.33 mm and a length of the weight member measured in the axis direction is 20 mm or less, the weight member would be disposed in a grip-end portion of the club defined as extending from the grip end toward the second end by a length of 40 mm in the axis direction. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach (WO 01/47611) in view of Fujimoto (8,216,085) and Gibbon (5,686,158) as applied to claims 1, 4-6, 9 and 12 above, and further in view of Solhaug (9,539,481). 
 	Beach discloses the cover (22) being formed of rubber (Page 4 lines 33-43) and a weight member (20) co-molded with the cover (22) (Page 5 Lns. 30-32). 
Beach lacks the cover is made of a vulcanized rubber.


In alternative, claims 1, 4-7, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach (WO 01/47611) in view of Fujimoto (8,216,085) and Gibbon (5,686,158). 
 	Beach discloses  golf club comprising: a golf club shaft (12) extending from its first end to its second end in the axis direction thereof; a grip (16) attach to the first end of the golf club shaft and having a grip end which defines an end of the golf club on the first end side; a golf club head (14) attached to the second end of the golf club shaft (Fig. 1); and a weight member (20) (Fig. 8B) attached to the golf club shaft, wherein a specific gravity of the weight member is 2.5 or more (Page 3 Lns. 31-34, Page 4 Lns. 5-8), the weight (20) is able to be located at any point along the longitudinal axis of the shaft (Page 3 Lns. 24-26), the weight member (20) is covered with an elastic cover (22) (Page 4, Lns. 33-34) so as not to directly contact with the golf club shaft (Fig. 8B), the cover (22) is made of a resinous material in the form of urethane (Page 4, Lns. 33-34), the grip comprises a grip portion at a first end portion of the golf club shaft to be gripped by a golfer, and an end portion positioned at one end of the grip portion on the first end side to define said grip end (Fig. 1), and the weight member (20) has a first end surface and a second end face in the axis direction, and a cylindrical outer peripheral face, and the elastic cover (22) includes a side cover covering the cylindrical outer peripheral 
 	Beach lacks a length of the weight member measured in the axis direction is 20 mm or less, the weight member is disposed in a grip-end portion of the golf club shaft so that a mass distribution in the axis direction of the grip-end portion has a local maximum occurring at a position within the grip-end portion, wherein the grip-end portion is defined as extending from the grip end toward the second end by a length of 40 mm in the axis direction, the weight member is arranged without protruding from the golf club shaft, and the grip comprises a grip portion surrounding a first end portion of the golf club shaft. 
	Fujimoto discloses a weight member located at the shaft end where the grip is attached (Fig. 2), a length of the weight member measured in the axis direction is 20 mm or less (Col. 7, Lns. 48-55), the weight member is disposed in a grip-end portion of the golf club shaft so that a mass distribution in the axis direction of the grip-end portion has a local maximum occurring at a position within the grip-end portion, and the grip comprises a grip portion surrounding a first end portion of the golf club shaft (Fig. 2) in order to increase the weight of the head and thus flying distance yet still have easiness of swing and the hit ball directivity (Col. 1, Lns. 10-60).  In view of Fujimoto it would have been obvious to modify the club of Beach to have the grip comprises a grip portion surrounding a first end portion of the golf club shaft, and the weight member being disposed in a very grip-end portion of the golf club shaft so that a mass distribution in 
	Gibbon discloses the thickness of the grip from the grip end to the bore for the shaft being about 5.33 mm (Fig. 2, (a-b), Col. 6, Lns. 47-52).  In view of Gibbon it would have been obvious to include in the club of Beach the thickness of the grip from the grip end to the bore for the shaft being about 5.33 mm in order to use a thickness used in the market place which would have a reasonable expectation of success.  As such with the thickness of the grip from the grip end to the bore for the shaft and weight member being about 5.33 mm, a length of the weight member measured in the axis direction is 20 mm or less, and the cover on the grip end side of the weight being 5 mm, the weight member would be disposed in a grip-end portion of the club defined as extending from the grip end toward the second end by a length of 40 mm in the axis direction. 

Claims 1, 4-5, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoneski (5,716,289) in view of Fujimoto (8,216,085) and Gibbon (5,686,158). 
 	Okoneski discloses golf club (Fig. 1) comprising: a golf club shaft (28) extending from its first end to its second end in the axis direction thereof; a grip (36) attach to the first end of the golf club shaft (28) and having a grip end which defines an end of the golf club on the first end side; a golf club head (26) attached to the second end of the golf club shaft (Fig. 1); and a weight member (70,80) (Figs. 6a-9) attached to the golf club shaft (28), wherein a specific gravity of the weight member is 2.5 or more (70, Col.4, Lns. 34-37), the golf club shaft (28) is a pipe having an interior space therein, and the weight member (70, 80) is disposed in the interior space in its first end side (Figs. 4-5), the weight member (70, 80) is covered with an elastic cover in the form of a resilient sleeve (42, Col. 4, Lns. 5-8) so as not to directly contact with the golf club shaft (Figs. 6a-9), the grip (36) comprises a grip portion surrounding a first end portion of the golf club shaft (28) to be gripped by a golfer, and an end portion positioned at one end of the grip portion on the first end side to define grip end (Fig. 4), the elastic cover (42) includes a flange portion (40) protruding outwardly and radially of the golf club shaft from the side cover to have an outer diameter larger than the outer diameter of the side cover (Fig. 6b), the flange portion (40) is secured between the first end of the golf club shaft (28) and the end portion of the grip (36) (Fig. 4), and the invention does not depend on any particular dimension but as an example has a length of 37 mm (Col. 5, Lns. 17-30), .

	Fujimoto discloses a weight member located at the shaft end where the grip is attached (Fig. 2), a length of the weight member measured in the axis direction is 20 mm or less (Col. 7, Lns. 48-55), the grip being made of rubber (Col. 7, Lns. 55-67), and the weight member made of dense metal (Figs. 9, Lns. 43-47) being disposed in a grip-end portion of the golf club shaft so that a mass distribution in the axis direction of the grip-end portion has a local maximum occurring at a position within the grip-end portion in order to increase the weight of the head and thus flying distance yet still have easiness of swing and the hit ball directivity (Col. 1, Lns. 10-60).  In view of Fujimoto it would have been obvious to modify the club of Okoneski lacks to have the grip made of rubber and the weight member being disposed in a very grip-end portion of the golf club shaft so that a mass distribution in the axis direction of the grip-end portion has a local maximum occurring at a position within the grip-end portion in order to increase the weight of the head and thus flying distance yet still have easiness of swing and the hit ball directivity.  In view of Fujimoto it would have been obvious to modify the club of Okoneski to have a length of the weight member measured in the axis direction is 20 mm or less in order to minimize the weight added to the club for a player who does not 
	Gibbon discloses the thickness of the grip from the grip end to the bore for the shaft being about 5.33 mm (Fig. 2, (a-b), Col. 6, Lns. 47-52).  In view of Gibbon it would have been obvious to include in the club of Okoneski the thickness of the grip from the grip end to the bore for the shaft being about 5.33 mm in order to use a thickness used in the market place which would have a reasonable expectation of success.  As such with the thickness of the grip from the grip end to the bore for the shaft and weight member being about 5.33 mm, a length of the weight member measured in the axis direction is 20 mm or less, the weight member would be disposed in a grip-end portion of the club defined as extending from the grip end toward the second end by a length of 40 mm in the axis direction. 

Information Disclosure Statement

The IDS dated 16 June 2020 is a duplicate of the IDS dated 16 March 2020. 

Allowable Subject Matter

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SLB/ 16 March 2021 		/STEPHEN L BLAU/                                                  Primary Examiner, Art Unit 3711